Title: To Thomas Jefferson from Robert Smith, 16 May 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir; 
            May. 16. 1804.
          
          I take the liberty of sending to you the enclosed for Consideration—If you should be of the Opinion, as I am, that Capt Morris ought to be dismissed without the intervention of a Court Martial, you will be pleased to Correct the enclosed letter so as to please yourself—
          Respectfully Y H S
          
            Rt Smith 
          
        